Citation Nr: 0310290	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-40 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1973, and again from July 1973 to July 1977.  The veteran 
served in the Republic of Vietnam from October 18, 1970, 
until October 2, 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, declined to 
find that new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  The Board 
first considered the veteran's appeal in October 1998 and 
determined that new and material evidence sufficient to 
reopen the previously denied claim had been submitted.  As 
such, the claim was reopened and considered on the record.  
Because of the limited development performed on the veteran's 
claim, the matter was remanded to the RO for additional 
development and consideration.  The claim is now properly 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the United States Army as a 
communications center specialist in the Republic of Vietnam 
for approximately one year.

3.  Unit records received from the Department of the Army 
show that the veteran's base camp was attacked on at least 
three occasions while the veteran was stationed there.

4.  The veteran is diagnosed as having post-traumatic stress 
disorder as a result of experiences during his tour of duty 
in the Republic of Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA was enacted during the 
pendency of the veteran's appeal and includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal.  Although it does not appear that the veteran was 
ever advised of his rights and responsibilities under the 
VCAA, the Board finds that he will not be prejudiced by a 
decision being rendered in this case at this time because the 
record as it stands is sufficient upon which to fully grant 
the VA compensation benefits sought.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  If it cannot be 
established that a veteran engaged in combat with the enemy, 
but service records show that his unit was engaged in combat 
at a time when the veteran was attached to that unit, such 
evidence may be accepted as independent corroboration of the 
veteran's asserted inservice stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

The evidence of record shows that the veteran served 
approximately one year in the Republic of Vietnam with the 
United States Army as a communications center specialist 
during the Vietnam conflict.  Service medical records reveal 
that he was seen for the treatment of moderate depression six 
times while serving in Vietnam.  The veteran asserts that he 
was exposed to combat at his base camp and witnessed a number 
of stressful events.  The Department of the Army has been 
unable to verify the specific events outlined by the veteran, 
but it reported that the veteran's base camp in Nha Trang 
did, in fact, get attacked on at least three occasions while 
the veteran was stationed there.

Post-service treatment records show that the veteran has a 
history of depression and alcohol abuse.  He is currently 
treated for post-traumatic stress disorder with medication 
and counseling.  The veteran's treating psychiatrist outlined 
in detail the veteran's history and inservice stressors in 
December 1996, and opined that the veteran was totally 
disabled as a result of his post-traumatic stress disorder.

In June 1995, the veteran underwent VA examination.  The 
examiner commented that the veteran was a very disturbed 
individual and noted that he was clearly not making false 
claims regarding his psychological problems.  Following a 
complete interview and review of the medical records, the 
examiner diagnosed post-traumatic stress disorder and opined 
that this psychiatric illness began during the veteran's 
period of service in the Republic of Vietnam.  

The veteran underwent a second VA examination in September 
2001.  Although some testing was shown to be exaggerated, the 
examiner rendered a diagnostic impression of post-traumatic 
stress disorder, moderate and chronic.  The examiner 
specifically noted that the veteran met all diagnostic 
criteria for a diagnosis of post-traumatic stress disorder.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran was exposed to stressors during his period of service 
in the Republic of Vietnam.  Specifically, the evidence 
supplied by the Department of the Army is deemed to be 
independent corroboration of the inservice stressors because 
they suggest that he was, in fact, exposed to the attacks of 
his base camp while he was stationed there.  In addition 
thereto, the medical evidence of record shows a clear 
diagnosis of post-traumatic stress disorder as a result of 
inservice experiences.  Consequently, the Board finds that 
the veteran's stressors have been corroborated by independent 
evidence, the diagnosis of post-traumatic 


stress disorder based on the veteran's stressors in the 
Republic of Vietnam during active service is accepted, and 
the veteran's claim for service connection for post-traumatic 
stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

